Title: George Washington to Chevalier de la Luzerne, 16 August 1780
From: Washington, George
To: La Luzerne, Chevalier de


Orangetown [New York] August 16, 1780. Encloses letter from Rochambeau. States that Rochambeau approves of engaging the German deserters. Writes that the Chevalier de Ternay has asked that a vessel loaded with flour be conveyed to Boston and that the sloop Saratoga be sent to the West Indies with dispatches. Has written to Board of Admiralty for its compliance in these matters.
